     4:06-cr-00583-TLW          Date Filed 07/28/20      Entry Number 932         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


 United States of America,                            Criminal No. 4:06-cr-00583-TLW-3

        v.
                                                                         Order
 Sean Lee Randall.



       The defendant was ordered detained by United States Magistrate Judge Thomas E. Rogers,

III, on November 14, 2019. ECF No. 889. The Court scheduled a supervised release revocation

hearing in this matter for January 28, 2020. The Court then granted a motion from the Government

to continue the hearing for 90 days as a result of pending state charges. ECF No. 917. The Court

then proceeded to reschedule this matter for a hearing on May 11, 2020. However, due to ongoing

concerns surrounding the COVID-19 pandemic and a significant rise in case numbers in the state

of South Carolina, that hearing was ultimately not scheduled. The Court then scheduled a

supervised release revocation hearing in this matter for July 22, 2020, to proceed by

videoconference pursuant to Section 15002(b)(1)(F) of the Cares Act, Pub. L. No. 116-136. The

Court is required to have the consent of the defendant to conduct a supervised release revocation

hearing. CARES Act, Pub. L. No. 116-136, § 15002(b)(1)(F). Due to the circumstances of this

matter, the Court did not receive consent to conduct a videoconference supervised release

revocation hearing.

       Therefore, the Court held a status conference by videoconference. The defendant was

present by videoconference from the Horry County Detention Center. During the proceeding, the

parties provided information about the status case. At the request of the parties, with the consent

of the defendant, the Court granted a consent motion for a continuance. If, ultimately, the violations


                                                  1
     4:06-cr-00583-TLW        Date Filed 07/28/20       Entry Number 932     Page 2 of 2




are not contested and the defendant consents to proceeding by videoconference, the parties are

instructed to notify the Court so that a videoconference supervised release revocation may be

scheduled. Absent consent, the Court intends to proceed with an in-court revocation hearing as

soon as it is safe in light of the COVID-19 pandemic.


                                                           s/ Terry L. Wooten_____________
                                                           Senior United States District Judge

July 28, 2020
Columbia, South Carolina




                                               2
